Hudgins, J.,
dissenting.
The provisions of Code, section 6438, read in connection with other statutes creating mechanics’ liens, clearly reveal a legislative intent to give to persons, who by their service and labor add value to the finished product, a preferred lien on such product. This section expressly names a class of persons employed by mining and manufacturing companies and gives them a prior lien on all property used in the business. The majority opinion holds that the lien so created is confined to persons employed by corporations and not by individuals or partnerships. This view is too limited and restricted. It seems to me immaterial whether such labor was rendered for a company owned by an individual, or a body of individuals, or an incorporated body. The statute is remediable and should receive a liberal and not a restricted construction.
For these reasons I think the decree of the chancellor should be affirmed.